DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 3 has overcome the 112(b) rejection concerning antecedent basis. However, applicant’s amendment has not addressed the 112(b) rejection concerning the term “top surface of the drain pan” and therefore that rejection has been maintained.
Applicant has argued that Bjorn’s windbreak fails to teach the recited limitations of applicant’s claims because Bjorn teaches a flat front surface for its windbreak (front face of drain 212) and therefore does not divert wind at a front face of said louver assembly above said sill. However, examiner notes that a windbreak is defined in Merriam-Webster dictionary as “broadly : a shelter (such as a fence) from the wind” and that the flat front face of Bjorn’s drain 212 will divert wind to directions parallel to its flat surface which includes applicant’s recited direction of above said sill. Therefore, examiner does not find applicant’s argument concerning Bjorn’s teaching of a windbreak persuasive.
Further, applicant has argued that one of ordinary skill in the art would not have combined the teachings of Bishop because examiner’s motivation for combining did not come from the prior art and that the motivation of “prevent dropping water from damaging the wall below the louver assembly” is not within the general knowledge of a person of ordinary skill in the art. However, examiner notes that MPEP § 2144 clearly states that rationale for combining references can be reasoned from common knowledge in the art and that one of ordinary skill in the art of ventilation would understand that repeated exposure to high levels of water can lead to growth of mold and mildew and cause damage to some construction materials. Therefore, one of ordinary skill in the art would understand the advantages of a drip edge being added to the outlet of a drain.
Applicant has further argued that the combination of Bjorn and Bishop is improper because the proposed modification would render Bjorn’s device unsatisfactory for its intended process.  Applicant has alleged that any angling of Bjorn’s drain (212) and outlet (437) would impede the drainage of water therefrom. Examiner disagrees, any angle in which gravity causes water to flow is sufficient to perform the intended function of Bjorn’s drain (212) and outlet (437). Therefore, applicant’s argument is not persuasive since the combination would still be operable for its intended purpose.
Claim Objections
Claim 10 objected to because of the following informalities:  line 9 of claim 10 repeats "a channel".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 the limitation “top surface of the drain pan” renders the claim indefinite. It’s unclear from the claim language and the specification if the “top surface of the drain pan” is the horizontal planar surface 42 or the angled leg member 46 which is located above the windbreak. In applying art, the limitation has been interpreted as referring to the horizontal planar surface 42.
Claim 4 depends upon claim 3 and is indefinite for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) in view of Bishop (US 11,266,141 B1), and Vos et al. (US 2018/0112455 A1).
Regarding claim 1, Bjorn discloses a louver assembly comprising a first blade stack comprising a plurality of elongated blades (Bjorn 203a-c and 204a-c) a windbreak (see annotated figure) positioned adjacent to a front face of said louver assembly and extending from a point above a sill to below it to facilitate drainage through an outlet (Bjorn 437). Bjorn further teaches a channel defined between a windbreak (see annotated figure) and the bottom of a sill when installed. Examiner notes that Bjorn’s flat windbreak will divert air in all directions parallel to the flat windbreak including the recited “above said sill”.

    PNG
    media_image1.png
    575
    468
    media_image1.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a bottom sleeve defining a sill and is also silent regarding the windbreak comprising an outwardly angled distal drip edge.
However, in the related field of water management for windows Vos teaches a window that comprises a bottom sleeve (Vos 34) referred to as flashing that lies over and shields the sill (Vos 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly by utilizing Vos’s teaching of a bottom sleeve over the sill to shield the sill from moisture and damage. Examiner notes that when Bjorn and Vos are combined the channel will be defined between the windbreak and the sill.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 2, Bjorn, Bishop, and Vos as applied to claim 1 further teach a drain pan (see annotated figure) positioned atop a sill , configured to receive water from the plurality of blades through an opening (Bjorn 436).

    PNG
    media_image2.png
    575
    468
    media_image2.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 3, Bjorn, Bishop and Vos further teach the windbreak includes a horizontal portion (see annotated figure) mounted to the louver assembly at a position spaced above the drain pan, and a depending leg portion (see annotated figure) that extends downwardly from the horizontal portion.

    PNG
    media_image3.png
    575
    459
    media_image3.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 4, Bjorn, Bishop and Vos as applied to claim 3 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, Bjorn, Bishop, and Vox as applied to claim 1 discloses the windbreak extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Regarding claim 9, Bjorn, Bishop and Vox as applied to claim 1 further teach the windbreak and sill define a passageway (see annotated figure) for the outflow of water from the louver assembly.

    PNG
    media_image4.png
    575
    574
    media_image4.png
    Greyscale

Bjorn figure 5a (annotated)
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1), Bishop (US 11,266,141 B1), and Vos et al. (US 2018/0112455 A1) as applied to claim 1 above, and further in view of Tokui (WO 2009/044847 A1).
Regarding claim 7, Bjorn, Bishop, and Vos as applied to claim 1 are silent regarding blades extending in a vertical direction.
However, Tokui teaches a waterproof ventilator comprising both horizontal blades (Tokui 3) and vertical blades (Tokui 7) to provide better protection from rainwater entering in high winds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to utilize an additional set of elongated blades horizontally spaced and extending in a vertical direction to provide better protection from water entry to the ventilation opening.
Regarding claim 8, Bjorn, Bishop, Vos and Tokui as applied to claim 7 teach two blade stacks with one extending horizontally (Tokui 3).
Claim s 10-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) in view of LaVoie (US 5,782,051 A) and Bishop (US 11,266,142 B1).
Regarding claim 10, Bjorn discloses a louver assembly comprising a first stack of blades (Bjorn 203a-c and 204a-c). The louver assembly sits upon a bottom sill (see annotated figure) of the opening. Bjorn further discloses the louver assembly comprises a water passage (see annotated figure) defined on the bottom sill, an air deflection shield (see annotated figure) with the air deflecting surface spaced apart from the water passage, defining a channel between the air deflection shield and the bottom sill. 

    PNG
    media_image5.png
    575
    590
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn, is silent regarding a frame for the blades situated on the bottom sill and the water passage being located between the frame and the bottom sill and the air deflection shield having an outwardly angled distal end portion.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (LaVoie 7) and a frame (LaVoie 15 and 17) around the blades and a water passage (see annotated figure) along a bottom sill.

    PNG
    media_image6.png
    561
    414
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to include LaVoie’s teachings of a frame for the blades to allow for easy maintenance access.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 11, Bjorn, LaVoie, and Bishop as applied to claim 10 further teach the air deflection shield includes a horizontal leg portion (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion.

    PNG
    media_image7.png
    578
    475
    media_image7.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 12, Bjorn, LaVoie, and Bishop as applied to claim 11 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 14, Bjorn, Bishop and LaVoie as applied to claim 10 teach the air deflection shield (Bjorn 212) extending across part of the width of a louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Regarding claim 15, Bjorn discloses a method of ensuring drainage in a louver assembly comprising method steps of arranging a first stack of louver blades (Bjorn 203a-c and 204a-c) sitting upon a bottom sill of an opening (see annotated figure). The louver assembly comprises a water passageway (see annotated figure) located along the bottom sill. The method further comprises arranging an air deflection shield (see annotated figure) in a spaced apart relationship from the bottom sill and permitting water to drain and defining a channel between said air deflection shield and said bottom sill.

    PNG
    media_image5.png
    575
    590
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a frame for the blades situated on the bottom sill and the water passage being located between the frame and the bottom sill and is further silent regarding the air deflection shield including an outwardly angled drip edge.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (LaVoie 7) and a frame (LaVoie 15 and 17) defined around the blades and a water passage (see annotated figure) located along a bottom sill.

    PNG
    media_image6.png
    561
    414
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s method to include LaVoie’s teachings of a housing for the blades to allow for easy maintenance access.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 16, Bjorn, LaVoie, and Bishop as applied to claim 15 further disclose the air deflection shield includes a generally horizontal leg (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion.

    PNG
    media_image7.png
    578
    475
    media_image7.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 17, Bjorn, LaVoie, and Bishop as applied to claim 16 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19, Bjorn, LaVoie, and Bishop as applied to claim 15 teach the air deflection shield (Bjorn 212) extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762